35 U.S.C. 251
The rejection of claims 1-17 and 20-25 based upon a defective reissue declaration under 35 U.S.C. 251 has been withdrawn in light of the Reissue Declaration filed 06/15/22.  

	
Claim Rejections - 35 USC § 103
The rejection of claims 17, 20-22 and 24-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 1,738,126 to Stout (“Stout”) in view of US Pat. # 4,036,620 to Benasutti et al. (Benasutti) has been withdrawn in light of the amendment to the claims filed 1/20/22.  Stout fails to teach a semispherical portion.

Allowable Subject Matter
Claims 1-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: among all the limitations, the prior art fails to teach a semispherical end portion in combination with a first port having a first section extending in a longitudinal axis direction and a second section extending from the first section in a first direction different from the longitudinal axis direction and a second port having a section extending in a second direction different from the longitudinal axis direction of the cylindrical portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/				Primary Examiner, Art Unit 3993             

Conferees: 
/Patricia L Engle/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
/EILEEN D LILLIS/SPRS, Art Unit 3993